In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************     *
GAIL ROSS and CATHERINE  *
MCDOWELL, parents of     *                           No. 14-90V
M.R., a minor,           *                           Special Master Christian J. Moran
                         *
             Petitioner, *
                         *
v.                       *                           Filed: September 14, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           narcolepsy.
                         *
             Respondent. *
******************** *

Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioners;
Heather Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 11, 2015, the parties filed a joint stipulation concerning the
petition for compensation filed by Gail Ross and Catherine McDowell on behalf of
M.R. on January 30, 2014. In the petition, petitioners alleged that the influenza
vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which she received on November 18, 2011, caused M.R. to suffer
narcolepsy. Petitioner further alleges that she suffered the residual effects of this
injury for more than six months. Petitioners represent that there has been no prior
award or settlement of a civil action for damages on M.R.’s behalf as a result of
M.R.’s condition.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that the influenza vaccine caused petitioner to suffer
narcolepsy or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $213,045.24 in the form of a check payable to
       petitioners, Gail Ross and Catherine McDowell, as
       guardians/conservators of M.R.’s estate. This amount represents
       compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

       A lump sum payment of $16,954.76 payable to petitioners Gail Ross and
       Catherine McDowell, which represents compensation for past
       unreimbursable expenses.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-90V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2